 Case 1:19-cr-00304-LMB Document 66 Filed 08/28/20 Page 1 of 1 PageID# 384




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



UNITED STATES OF AMERICA,

              V.

                                                    Case No. l:19-CR-00304(LMB)
HENRY KYLE FRESE,

                       Defendant.




                                           ORDER


       UPON CONSIDERATION of Defendant Henry Kyle Frese's Motion for Removal of

Monitor and to Allow Travel, and for good cause having been shown, it is hereby ordered that the

motion is GRANTED,and it is

       FURTHER ORDERED that Mr. Frese has permission to travel, including planned travel,

and must provide his travel information to the U.S. Probation Office. It is further ORDERED that

Mr. Frese is permitted to surrender the monitor to the United States Probation Office on Friday

August 28, 2020. It is further ORDERED that all other terms of release should remain in full

effect. He is required to self-surrender to the Bureau of Prisons on September 2, 2020.

       The Cleric is directed to forward a copy of this Order to the U.S. Probation Office and the

U.S. Marshals Service.



       SO ORDERED this A8 day of August 2020



                                                                       /s/
Alexandria, Virginia                                   Leonie M. Brinkema
                                                       United States District Judge
